Order of the Supreme Court, Nassau County, dated October 3, 1968, modified, on the law and the facts, by deleting the condition therein and by adding a direction that all three actions, as consolidated, are to be placed on the October 1969 Term Calendar, with all pretrial procedures to be completed by September 1, 1969. As so modified, order affirmed, with one bill of $10 costs and disbursements to appellants against plaintiffs appearing separately in Actions 1 and 2. These three actions arose out of a two-ear automobile accident. All of them should be tried together, to avoid duplicating trials and unnecessary expense to both the parties and the court. Brennan, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.